Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


           PLAINTIFFS’ RESPONSE AND BRIEF IN OPPOSITION TO
     DEFENDANT CENTER FOR TECH AND CIVIC LIFE’S MOTION TO DISMISS


        COME NOW the Plaintiffs, by and through counsel, and hereby submit the following

Response and Brief in Opposition to Defendant Center for Technology and Civic Life’s Motion

to Dismiss [Doc. 41], and hereby respectfully request that it be denied or, in the alternative,

determined to be moot, for the reasons set forth below.

                                       I. INTRODUCTION

        This is a civil rights case involving the deprivation of the fundamental, constitutional

rights of all registered voters concerning the 2020 Presidential election (Election), which, as to

Defendant, Center for Technology and Civic Life (CTCL), included a systematic plan and

coordinated effort among members of an unlawful enterprise to infiltrate local elections and

exert improper influence on election officials through payment of nation-state level funding to

targeted municipalities for implementation of privatized election administration plans, including,

but not limited to: purchasing preselected voting technology and alternate ballot collection

machinery; training, directing and compensating election workers assisting with the effort, all of


                                                  1
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 2 of 16




which to inflate voter turnout in historically high Democrat voting areas; and, to illegally alter

the results of the Election, as outlined in the Plaintiffs’ complaint.

        Because Big Tech giants, such as Defendants, Facebook and its CEO, Mark Zuckerberg,

and others of the world’s most wealthy elite, cannot simply buy local elections to exert their

influence directly, in this instance, it was done with great media fanfare by funneling hundreds of

millions of dollars, which included the monopoly power of social media influence, though

CTCL’s alleged charity. Prior to the Election, CTCL had annually administered contributions of

less than three-tenths of one percent (00.3%) of the level of funding in 2020—the overwhelming

majority of which came from “charitable contributions” from Defendants, Mark Zuckerberg and

Priscilla Chan. With evidence that would shock the consciousness of the public, during 2020,

CTCL expanded its money-influence empire from its headquarters in Chicago, Illinois, to

approximately 2,500 jurisdictions, wherein it executed private contracts (some in the tens of

millions of dollars) with local counties and municipalities across the country. However, state

records confirm that CTCL is not registered as a charity, nor is it registered to do business, in any

state but Illinois.

        CTLC’s actions are profane to the Constitution on multiple levels. At the macro level,

CTCL’s coordinated scheme sent significant private funding to select communities around the

country, vastly disparate to what state legislators and Congress had authorized and allocated as

each State’s “fair share” of available election funding. As a result, communities offered varying

election processes, and voters were treated differently depending on location, even within the

same state. These state actors intentionally created unfair, variable, and unequal levels of access

and due process for the Election.




                                                   2
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 3 of 16




         At the micro level, CTCL directed various unlawful activities, including, but not limited

to: the purchase and placement of “Zuckerboxes” as an alternate means to intercept and collect

ballots, otherwise destined for the US mail; the mass flooding of states with mail-in ballots; the

purchase of ballot extractors used to strip ballots from security envelopes, thereby invalidating

the votes; the purchase of defective vote counting machinery; and, compensation for colluding

poll workers and “grant mentors.”

         CTCL’s actions, however, are constrained by the Constitution, as the actions of CTCL

transformed this otherwise private charity into a state actor. This is true, not just because it

provided private funding at the level of a State, but because it inserted itself into, and dictated the

administration of the Election, a traditionally exclusive function of the State. CTCL’s

interference with the Election harmed all registered voters across the country as it impacted the

Office of President and Vice President, in which all registered voters possess an interest. Further,

every registered voter has the right to vote for the Commander-in-Chief of the Armed Forces.

This latter point cannot be overlooked. Additionally, the Plaintiffs have amended their complaint

with the addition of RICO counts, wherein CTCL is separately liable for its participation as a

member of the unlawful enterprise, associated-in-fact, as presented, in which state action is not

necessary.

         CTCL’s source of funds and the illegal contracts it executed cannot be disputed. CTCL

did not simply provide “COVID-19 relief.” That was just the cover for election funding,

evidenced by the contracts obligating communities to implement specific Election administration

plans.




                                                   3
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 4 of 16




                                         II.      BACKGROUND

          Until 2020, CTCL had been a rather minor participant in previous election efforts having

gross reported contributions of $666,904 (2015), $272,161 (2016), $738,060 (2017) and

$560,319 (2018).1 In the last year, however, those contributions skyrocketed by more than forty

thousand percent (40,000%) when Zuckerberg and Chan put $350 million of their personal

wealth into the coffers of CTCL, as part of the enterprise, outlined by the Plaintiffs.

          CTCL began asserting influence with its initial $100,000 grant to Racine, Wisconsin, in

May 2020, to not only pay for “planning safe and secure election administration in the City of

Racine,” but also by imposing a requirement that Racine then grant $10,000 each to Green Bay,

Kenosha, Madison, and Milwaukee (collectively the five largest cities in Wisconsin) to pay for

similar planning in those cities.2 These funds ultimately produced a detailed Wisconsin Safe

Voting Plan (WSVP), which included specific administration planning tied to Election funding,

and added new administration positions that conflicted with duties of elected officials.3 Despite

noting significant challenges experienced with mail-in ballots and early voting during the

Wisconsin primary, the WSVP’s top strategic recommendation for the Election was to

“Encourage and Increase Absentee Voting (By Mail and Early, In-Person).”4

          By July 2020, CTCL contracted with each of the five Wisconsin cities, which totaled

$6.3 million.5 Racine received an additional $657,000 from CTCL in August 2020, primarily for

more than 40 new election staff, additional compensation for staff, and extra ballot drop off

boxes.6


1
  See CTCL IRS Form 990 Tax Returns.
2
  CTCL contract with City of Racine (May 28, 2020).
3
  Wisconsin Safe Voting Plan 2020 (Jun. 15, 2020).
4
  Id.
5
  Mary Spicuzza, Wisconsin’s Five Largest Cities Awarded $6.3 Million in Effort to Make Elections Safer Amid
Coronavirus Pandemic, Milwaukee Journal Sentinel (Jul. 6, 2020).
6
  CTCL contract with City of Racine (Aug. 31, 2020).

                                                       4
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 5 of 16




        In August of 2020, CTCL entered into contracts with Delaware County, Pennsylvania,7

worth approximately $2.2 million, and Philadelphia, Pennsylvania,8 worth approximately $10

million. Both contracts were primarily for additional satellite offices, purchasing additional vote

processing equipment, additional staff, and additional “hazard pay” for election workers.9

        Centre County, Pennsylvania, approved a contract with CTCL for more than $860,000

for additional voting equipment, polling stations, and ballot drop boxes.10 This happened all over

the country, and is a matter of public record.

        By September 2020, CTCL and Wayne County, Michigan, announced with Defendant

Jocelyn Benson a “partnership to support Detroit elections,” and funding totaling approximately

$3.5 million, primarily for additional satellite clerk’s offices, more than thirty (30) additional

ballot drop boxes, and the hiring of more than six thousand (6,000) election workers.11 Notably,

the Detroit plan called for revising protocols for ballot counting and sorting.

        Other Michigan cities like Lansing,12 Pontiac,13 East Lansing,14 Flint,15 Saginaw16 and

Muskegon17 each received CTCL contracts valuing more than $400,000, largely for voting

equipment and staff. Grand Rapids contracted with CTCL for over $280,000 for voting

equipment, and staff.18




7
  Delaware County, Pennsylvania, press release (Aug. 19, 2020).
8
  CTCL contract with City of Philadelphia (Aug. 21, 2020).
9
  See Delaware County, Pennsylvania, press release (Aug. 19, 2020) and CTCL contract with City of Philadelphia
(Aug. 21, 2020).
10
   Centre County, Pennsylvania, Board of Commissioners Agenda (Sept. 24, 2020).
11
   Secretary of State Jocelyn Benson press release dated (Sept. 2, 2020).
12
   Lansing, Michigan, press release (Sept. 4, 2020).
13
   City of Pontiac, Safe Voting Plan Application (Sept. 15, 2020).
14
   East Lansing, Michigan, Regular City Council Meeting Minutes (Sept. 8, 2020).
15
   CTCL contract with City of Flint (Sept. 10, 2020).
16
   Saginaw, Michigan, Council Communication (Sept. 3, 2020).
17
   CTCL contract with Muskegon City, Michigan (Sept. 16, 2020).
18
   City of Grand Rapids Agenda Action Request (Sept. 29, 2020).

                                                       5
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 6 of 16




        Predictably, plans submitted to CTCL by communities in Michigan noted the exact same

strategic recommendations as the WSVP.19

        Fulton County, Georgia, received a contract from CTCL for new voting locations and

vote counting equipment for more than $6.3 million.20 DeKalb County, Georgia, received a

CTCL contract for $4.8 million for early voting locations, additional election workers, and vote

processing equipment.21

        These contractual relationships created a “sufficiently close nexus” between CTCL, and

its municipal customers that insinuated “itself into a position of interdependence [so as] to create

a symbiotic relationship.” Gallagher v. Neil Young Freedom Concert, 49 F. 3d 1442, 1448-1453

(10th Cir. 1995). CTCL and their contracting partners willfully participated in “joint activity”

concerning a fundamental right. Id. at 1453-1456. Simply put, CTCL was a private partner to

local governments in literally thousands of voting jurisdictions. See Street v. Corrections

Corporation of America, 102 F.3d 810, 814 (6th Cir. 1996). “If a state delegates to a private party

a function ‘traditionally exclusively reserved to the State,’ then the private party is necessarily a

state actor.” Id. at 1456 (quoting Jackson v. Metropolitan Edison Co., 419 U.S. 345, 352 (1974)).

        As alleged, CTCL’s grant program used the existing COVID-19 crisis to bypass

government sourced election funds with the intent to force contractual conditions, some of which

have now been determined by state courts to be unlawful—instead of allowing the local

governments to use the grants as the jurisdiction deemed fit. This had the effect of unlawfully

influencing the Election, to the injury of the Plaintiffs’ civil rights.



19
   See, e.g., CTCL Contract with City of Lansing (Aug. 27, 2020), and City of Pontiac, Safe Voting Plan Application
(Sept. 15, 2020).
20
   Fulton County, Georgia, Agenda Item Summary (Sept. 2, 2020).
21
   Dan Whisenhunt, DeKalb County Receives Almost $5 Million Grant to Spend on Elections, Decaturish.com (Oct.
6, 2020).

                                                        6
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 7 of 16




                                 III. STANDARD OF REVIEW

        To withstand a motion to dismiss, a complaint must contain enough allegations of fact to

state a claim to relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

556-557 (2007); see also Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008). In ruling

upon a motion pursuant to Rule 12(b)(6), the court is required to construe the complaint liberally,

assume all facts are true, and draw all reasonable inferences in favor of the plaintiff. Twombly,

550 U.S. at 556-557. Specific facts are not necessary in a Complaint. Instead, the Plaintiff need

only “give the defendant fair notice of what the…claim is and the grounds upon which it rests.”

Id. at 555.

        The Federal Rules embody “notice pleading” and require only a concise statement of a

claim. Thus, dismissal under Rule 12(b)(6) is proper only when the complaint lacks a cognizable

legal theory or does not allege facts that, when taken as a whole, raise the claim for relief above

mere speculation. Id. at 555-556.

        As the 10th Circuit explained, “the complaint must give the court reason to believe that

this plaintiff has a reasonable likelihood of mustering factual support for these claims.” Ridge at

Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).

        IV.    PLAINTIFFS HAVE PROPERLY ALLEGED CIVIL RIGHTS
               CLAIMS AGAINST CTCL

        A.     CTCL IS A STATE ACTOR

        A Section 1983 claim is only applicable to conduct occurring under color of law. The

Supreme Court has developed several approaches to determine whether a private party is

engaged in state action. As the 10th Circuit as observed:

        The Court has taken a flexible approach to the state action doctrine, applying a
        variety of tests to the facts of each case. In some instances, the Court has
        considered ‘whether there is a sufficiently close nexus between the State and the

                                                  7
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 8 of 16




        challenged action of the regulated entity so that the action of the latter may be
        fairly treated as that of the State itself.’ The Court has also inquired whether the
        State has ‘so far insinuated itself into a position of interdependence’ with the
        private party that there is a ‘symbiotic relationship’ between them. In addition, the
        Court has held that if a private party is a ‘willful participant in joint activity with
        the State or its agents,’ then state action is present. Finally, the Court has ruled
        that a private entity that exercises ‘powers traditionally exclusively reserved to the
        State’ is engaged in state action.

Gallagher, 49 F.3d at 1447.

        Although only one is required, CTCL qualifies as a state actor under every test. The most

stringent is the public function test:

        While many functions have been traditionally performed by governments, very few
        have been exclusively reserved to the State. One such area has been elections. While
        the Constitution protects private rights of association and advocacy with regard to
        the election of public officials, our cases make it clear that the conduct of the
        elections themselves is an exclusively public function.

Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 158 (1978).

        In a landmark 1953 case, the Jaybird Democratic Association had been organized

since 1889 as a private club. Terry v. Adams, 345 U.S. 461 (1953). The group, which

excluded African-Americans, regularly selected persons whom the organization endorsed

“for election in the Democratic primary for county office.” Id. at 470.

        Although the Court was split with regard to the manner in which the Jaybirds

became state actors, the majority agreed that the Jaybirds were, nonetheless, involved in

state action, as a part of an election.

        A second line of cases under the public-function doctrine originated with Marsh v.

Alabama, wherein a corporation was found to have engaged in state action by performing all

the necessary municipal functions of a town. 326 U.S. 501 (1946). As noted by Justice

Rehnquist in Flagg Bros. v. Brooks, these “two branches of the public-function doctrine

have in common the feature of exclusivity.”

                                                  8
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 9 of 16




        Exclusivity is generally defined as: pertaining to the subject alone; not including,

admitting, or pertaining to any others; shutting out; debarring from interference or

participation; vested in one person alone; apart from others; and, without the admission of

others to participation.

        CTCL contracted with municipalities across the country from its domicile in Illinois,

which conditioned its grant funds upon performance of specific Election activities. These

contracts created extensive limitations on the funds, and mandated how the money was to be

used. Additionally, CTCL was never in good standing with any of the states outside of Illinois to

conduct business, to solicit or make donations, or to execute binding contracts with government

agencies. Yet, through massive amounts of funding, CTCL essentially privatized the elections in

those jurisdictions, under contract. Further, the conditions in CTCL contracts bound the local

jurisdiction to do the bidding of the enterprise agenda. CTCL’s election administration

conditions attached to the grant funding must in law be deemed to be that of the State. Here,

local election officials clearly followed CTCL’s directives. This partnership between CTCL and

other state actors created a relationship requiring CTCL to be designated as a state actor, as well.

        Through these numerous, multi-million dollar, election activity contracts, CTCL assumed

a primary role in the administration of elections around the country—a function traditionally and

exclusively reserved to the State. CTCL enjoys its status as a private, non-taxable entity, without

restraint by the Constitution, and the laws that support it. It is easier to run a private prison, or

hold a private Democratic primary for over 60 years, when the private entity does not have to

comply with the Constitution.




                                                   9
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 10 of 16




        B.      PLAINTIFFS HAVE STANDING

        A Section 1983 claim requires a plaintiff to show both the existence of a federally

 protected right and the deprivation of that right by a person acting under color of state law. 42

 U.S.C. § 1983; Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922, 924 (1982).

        All qualified voters have a constitutionally protected right to vote. Ex parte Yarbrough,

 110 U.S. 651 (1884). It is “as equally unquestionable that the right to have one’s vote counted is

 as open to protection…as the right to put a ballot in a box.” United States v. Mosley, 238 U.S.

 383, 386 (1915). Beyond that, “in the context of a Presidential election,” which ultimately

 touches upon all of the people’s rights, unconstitutional state actions “implicate a uniquely

 important national interest.” Anderson v. Celebrezze, 460 U.S. 780, 794-795 (1983).

        In Anderson, the Court identified a common right of voters, as “the President and Vice

 President of the United States are the only elected officials who represent all the voters in the

 Nation.” Id. at 795. Of course, state-actors can be punished “when the right to vote at any

 election for the choice of electors for President and Vice President” are abridged. U.S.

 Constitution, Amend. 14, Sect. 2. States are accountable for managing the Presidential election.

 Verifiable accuracy of ballot counting is essential for election legitimacy. The national interest in

 this election outweighs that of any one State. There is a “pervasive national interest in the

 selection of candidates for national office, and this national interest is greater than any interest of

 an individual State. Cousins v. Wigoda, 419 U.S. 477, 490 (1975) (emphasis added).

        Importantly, the impact of the votes cast in each State is affected by the votes cast for the

 various candidates in other States. Anderson, 460 U.S. at 795. The “primary concern is not the

 interest of candidate Anderson, but rather, the interests of the voters who chose to associate

 together…” Id. at 788 (emphasis added).



                                                   10
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 11 of 16




        Moreover, the Plaintiffs have suffered a particularized injury-in-fact. Every constitutional

 right violation infers a damage. “Nominal damages are appropriate if a plaintiff establishes a

 violation of a fundamental constitutional right, even if he cannot prove actual injury sufficient to

 entitle him to compensatory damages.” Carey v. Piphus, 435 U.S. 247, 255 (1978). The

 legislative history of section 1983 “demonstrates that it was intended to create a species of tort

 liability in favor of persons who are deprived of rights, privileges, or immunities secured to them

 by the Constitution.” Imbler v. Pachtman, 424 U.S. 409, 417 (1976).

        C.      CASES CITED BY CTCL ARE NOT DISPOSITIVE ON THE ISSUES

        CTCL represents that “eight federal district courts, three unanimous appellate panels, and

 two Supreme Court Justices have rejected attacks on the legality of CTCL’s COVID-19 response

 grant program.” (CTCL Motion, p. 1, ¶ 3). However, the cases and decisions cited by CTCL

 were primarily filed against municipalities that received funding from Zuckerberg and Chan,

 through CTCL. There, the plaintiffs sought extraordinary relief, under a standard of likelihood of

 success on the merits, with pleadings that contained substantial defects. As the federal district

 court stated in Wisconsin:

        Though this is a federal lawsuit seeking relief in a federal court, Plaintiffs have
        offered only a political argument for prohibiting municipalities from accepting
        money from private entities to assist in the funding of elections for public offices.
        They do not challenge any specific expenditure of the money; only its source. They
        make no argument that the municipalities that received the funds used them in an
        unlawful way to favor partisan manner. Their brief is bereft of any legal argument
        that would support the kind of relief they seek. They cite Article I, section 4, of the
        United States Constitution, but that section governs the election of senators and
        representatives, and they fail to explain how, even if they had standing, the Cities’
        use of funds donated by a private party could have affected any such election.

 Wis. Voters All. v. City of Racine, Case Number: 1:20-cv-1487, Docket #49, Order Granting
 Defendant’s Motion to Dismiss. [Emphasis added].




                                                  11
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 12 of 16




            Aside from the obvious pleading deficiencies of these various voter alliance groups, these

 plaintiffs where political action groups, not voters. Each of these cases sought to enjoin the

 national election process by requesting extraordinary relief on a scale that the federal district

 courts could not grant. Not one of the cases cited by CTCL was ever determined on the merits,

 all were denied injunctive relief, and all were dismissed ,either voluntarily or involuntarily. None

 of these cases involved any party to this lawsuit, nor did these decisions determine or reject the

 legality of CTCL’s COVID-19 response grant program.

            Here, the Plaintiffs’ claims, in fact, challenge the specific expenditures of the money

 obtained and spent from CTCL, and the source of funds obtained from an association-in-fact of a

 well-funded cabal of wealthy progressives. The Plaintiffs, here, aver that the municipalities were

 obligated to use the funds received from CTCL in an unconstitutional and partisan manner—all

 while CTCL was not registered in the respective states, in which it was conducting business.

            The Wisconsin Supreme Court recently determined that a county clerk’s interpretation of

 Wisconsin law that rendered all Wisconsin voters as “indefinitely confined” (which allowed

 mass distribution of mail-in ballots) to be erroneous and unlawful. 22 Just this month, the

 Wisconsin House of Representative began an investigation23 into the Zuckerberg and Chan

 donations funneled through CTCL, and the infiltration of Democrat activists into the State’s

 election machinery.

            CTCL is one person, under the law, and its legal capacity to enter into contracts with

 municipalities and counties across the country, while only registered to do business in Illinois, is

 a subject to be investigated, here—as is the tax deductibility of the so-called charitable

 contributions made by Zuckerberg and Chan.


 22
      Jefferson v. Dane County, 2020 WI 90 (Wis. Sup. Ct. 2020).
 23
      Wisconsin Spotlight: Special Investigation: Infiltrating the Election-M.D. Kittle, March 9, 2021

                                                            12
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 13 of 16




         The facts indicate that Pennsylvania, Michigan, and Wisconsin, including the

 municipalities that eventually contracted with CTCL, may not have had budget shortfalls, due to

 the COVID-19 pandemic. These States each had an available surpluses of federal election

 HAVA funds in amounts of $9,577,386, $10,406,377, and $4,316,403 respectively.24

 Nonetheless, jurisdictions within those states accepted the money, with election administration

 conditions attached, in spite of having available federal funds to cover any shortfalls.

         As is alleged with specificity, this was a coordinated effort by an association-in-fact of

 powerful and wealthy individuals to induce local governments to accept money under the guise

 of “COVID-19 relief.” The scheme was purposefully designed to illegally influence the Election

 in favor of one candidate, that is, the one supported by Facebook, Zuckerberg, Chan, CTCL, and

 many others involved in the enterprise. The question remains, why did CTCL not simply donate

 the funds and allow the municipalities to administer it in a fair and constitutional manner? The

 answer is obvious: It was part of a scheme to remove a popular President, and replace him with

 their candidate. This motive is as old as the hills, and cannot be ignored because CTCL is

 mystified as to how anyone can question its objectives.

         The preclusive effect of a judgment is defined by claim preclusion and issue preclusion.

 Under claim preclusion, a final judgment forecloses “successive litigation of the very same

 claim, whether or not relitigation of the claim raises the same issues as the earlier suit.” New

 Hampshire v. Maine, 532 U.S. 742, 748 (2001). Issue preclusion, in contrast, bars “successive

 litigation of an issue of fact or law actually litigated and resolved in a valid court determination

 essential to the prior judgment,” even if the issue recurs in the context of a different claim. Id. at

 748-749.


 24
  Federal Financial Reports-OMB Number 4040-0014; Pennsylvania (01-09-2020); Michigan (12-23-2019);
 Wisconsin (12-30-2019).

                                                    13
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 14 of 16




         E.      THE CIVIL RIGHTS OF PLAINTIFFS HAVE BEEN BURDENED

         “A State indisputably has a compelling interest in preserving the integrity of its election

 process.” Eu v. San Francisco County Democratic Central Comm., 489 U.S. 214, 213 (1989).

 Concurrently, the “Constitution of the United States protects the right of all qualified citizens to

 vote, in state as well as in federal elections.” Reynolds v. Sims, 377 U.S. 533, 554 (1964).

         The “right of individuals to associate for the advancement of political beliefs, and the

 right of qualified voters, regardless of their political persuasion, to casts their votes

 effectively…rank among our most precious freedoms.” William v. Rhodes, 393 U.S. 23, 30-31

 (1968). “Other rights, even the most basic, are illusory if the right to vote is undermined.”

 Wesberry v. Sanders, 376 U.S. 1, 17 (1964).

         The “President and the Vice President of the United States are the only elected officials

 who represent all the voters in the Nation.” Anderson, 460 U.S. at 794-795. In that regard, “the

 impact of the votes cast in each State is affected by the votes cast for the various candidates in

 other States.” Id. at 795. Thus, in a Presidential election, the actions of state actors in one state

 have “an impact beyond its own borders.” Id.

         “The right to vote freely for the candidate of one’s choice is of the essence of a

 democratic society, and any restrictions on that right strike at the heart of representative

 government.” Reynolds at 555. Moreover, “the right of suffrage can be denied by a debasement

 or dilution of the weight of a citizen’s vote just as effectively as by wholly prohibiting the free

 exercise of the franchise.” Id.

         “Voter fraud drives honest citizens out of the democratic process and breeds distrust of

 our government.” Purcell v. Gonzalez, 549 U.S. 1, 7 (1964).




                                                    14
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 15 of 16




        F.      CTCL’S MOTIONS ARE MOOT

        Plaintiffs have filed their motion for leave to amend their complaint. Accordingly,

 acceptance of the amended complaint renders CTCL’s motion moot. Here, the amended

 complaint adds over 150 Plaintiffs, supplements the factual allegations, and cures any alleged

 defects in the original complaint with regard to Rule 23.

        G.      PLAINTIFFS CLAIMS ARE REDRESSABLE

        Plaintiffs have alleged claims of violations of their Civil Rights, and are seeking nominal

 damages for these infringements. The Supreme Court recently reaffirmed the sufficiency of

 pleading nominal damages for Civil Rights violations to satisfy redressability:

        a request for nominal damages satisfies the redressability element of standing
        where a plaintiff’s claim is based on a completed violation of a legal right.

 Uzuegbunam v. Preczewski, ____ U.S._____ (Mar. 8, 2021).

                                         CONCLUSION

        For the reasons above, Plaintiffs respectfully request that this Court deny Defendant

 CTCL’s motion to dismiss in its entirety, or, in the alternative, deny Defendant’s motion as

 moot, in light of the Plaintiffs’ Amended Complaint.

        Respectfully submitted this 31st day of March, 2021.

        PLAINTIFFS COUNSEL:


        By: s/Ernest J. Walker                        By:    s/ Gary D. Fielder
        Ernest J. Walker (MI P58635)                         Gary D. Fielder (CO 19757)
        ERNEST J. WALKER LAW OFFICE                          LAW OFFICE OF GARY FIELDER
        1444 Stuart St.                                      1444 Stuart St.
        Denver, CO 80204                                     Denver, CO 80204
        (720) 306-0007                                       (720) 306-0007
        ernestjwalker@gmail.com                              gary@fielderlaw.net




                                                 15
Case 1:20-cv-03747-NRN Document 64 Filed 03/31/21 USDC Colorado Page 16 of 16




                               CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on March 31, 2021, a copy of the foregoing
 document was electronically filed with the Court using the CM/ECF system which will send
 notification of such filing to all counsel of record.

 s/Gary D. Fielder
 Gary D. Fielder, Esq.
 Law Office of Gary Fielder
 1444 Stuart St.
 Denver, CO 80204
 (720)306-0007
 gary@fielderlaw.net




                                              16
